By the Court:
The court below errecl in refusing to charge the jury as requested by the defendants. One of the questions in issue was whether the purchase by O’Brien at the sheriff’s sale was in fact made for Moffiitt and with his money. It is unnecessary to determine whether a failure by a purchaser at a judicial sale to take possession of personal property purchased at such sale, will render the sale fraudulent per se under our statute, as against the creditors of the judgment-debtor. But if the purchaser permits the property to remain in the possession of the judgment-debtor, and allows him to exercise acts of ownership over it after the sale, the jury is authorized to consider this circumstance in determining the question of actual fraud.
Judgment reversed and cause-remanded for a new trial.